DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/108573 09/27/2019 which is a CIP of PCT/CN2019/094867 07/05/2019. 
                                                Preliminary amendment
3.   Preliminary amendment filed on 07/20/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification and claims 4-5, 8 and 15 have been amended and claims 1-3, 6-7, 9-14 and 16-20 have been remained.
      Claims 1-20 are currently pending in the application.
                                                    Oath/Declaration
4.   The oath/declaration filed on 07/20/2020 is acceptable.
                                                     Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                       Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al., hereafter “Han” (U.S. Publication No. 2015/0097172 A1) in view of KIM (U.S. Publication No. 2017/0125506 A1).
      Regarding claim 16, Han discloses a pixel driving circuit (claim 24), comprising a storage capacitor (Cst); wherein the storage capacitor (Cst) comprises a first capacitor(C1) and a second capacitor (C2) electrically connected in parallel (para [0051]); 
            the first capacitor (C1) comprises a semiconductor electrode layer (222), a first capacitor electrode (221), and an insulating layer (216, para [0051]) between the semiconductor electrode layer (222) and the first capacitor electrode (221); and
            the second capacitor (C2) comprises the semiconductor electrode layer (222), a second capacitor electrode (223), and an inter-layer dielectric layer (217, para [0051]) between the semiconductor electrode layer (222) and the second capacitor electrode (223); and

      Saito et al. discloses the features of the claimed invention as discussed above, but does not disclose wherein the first capacitor electrode is configured to at least partially shield light irradiating on an active layer of a thin film transistor in the respective one of a plurality of pixel driving circuits; and an orthographic projection of the first capacitor electrode on a base substrate at least partially overlapping with an orthographic projection of the active layer of the thin film transistor in the respective one of the plurality of pixel driving circuits on the base substrate.
     KIM, however, discloses the first capacitor electrode (1126) is configured to at least partially shield light irradiating on an active layer (416) of a thin film transistor (TFT) in the respective one of a plurality of pixel driving circuits (para [0340]); and an orthographic projection of the first capacitor electrode (1126) on a base substrate (410) at least partially overlapping with an orthographic projection of the active layer (416) of the thin film transistor (TFT) in the respective one of the plurality of pixel driving circuits on the base substrate (410) (para [0251]) (e.g. Fig. 11).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Han to provide the first capacitor electrode is configured to at least partially shield light irradiating on an active layer of a thin film transistor in the respective one of a plurality of pixel driving circuits; and an orthographic projection of the first capacitor electrode on a base substrate at least partially overlapping with an orthographic projection of the active layer .
                                                      Allowable Subject Matter
7.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 1-15 and 20 would be allowed.
         Claims 1-15 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention of an array substrate comprising a plurality of detection and compensation lead lines respectively configured to respectively detect signals in the plurality of subpixels and respectively compensate signals in the plurality of subpixels; wherein one of a plurality of detection and compensation lead lines electrically connects a respective one of the plurality of pixel driving circuits to a data detection and compensation circuit; a respective one of the plurality of detection and compensation lead lines is disposed in a first inter-subpixel region between two directly adjacent columns of subpixels; and the respective one of the plurality of detection and compensation lead lines is spaced apart by at least one columns of subpixels from a signal line configured to transmit an alternating current and arranged along a direction parallel to the respective one of the plurality of detection and compensation lead lines, as cited in the independent claim 1.
        Claims 2-15 are directly or indirectly depend on the independent claim 1.
         Claim 20 is considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention of a method of fabricating an array substrate, comprising forming a plurality of detection and compensation lead lines respectively configured to respectively detect signals in the plurality of subpixels and respectively compensate signals in the plurality of subpixels; wherein one of the plurality of detection and compensation lead lines electrically connects a respective one of the plurality of pixel driving circuits to a data detection and compensation circuit; a respective one of the plurality of detection and compensation lead lines is disposed in a first inter-subpixel region between two directly adjacent columns of subpixels; and the respective one of the plurality of detection and compensation lead lines is spaced apart by at least one columns of subpixels from a signal line configured to transmit an alternating current and arranged along a direction parallel to the respective one of the plurality of detection and compensation lead lines, as cited in the independent claim 20.
        Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising a driving thin film transistor and a switching thin film transistor; a source electrode of the switching thin film transistor is connected to a respective one of a plurality of data lines; a drain electrode of the switching thin film transistor is connected to the semiconductor electrode layer; a gate electrode of the switching thin film transistor is connected to a respective one of a plurality of first gate lines; a source electrode of the driving thin film transistor is connected to a respective one of a plurality of power supply lines; a drain electrode of the driving thin film transistor is connected to a light emitting element in a respective one of a plurality of subpixels; and a gate electrode of the driving thin film transistor is connected to a drain electrode of the switching thin film transistor; wherein 
        Claims 18-19 are directly depend on claim 17, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/PHUC T DANG/Primary Examiner, Art Unit 2892